Citation Nr: 1752134	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected PTSD.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

3. Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012. 

This claim was before the Board in December 2013.  The Board remanded the claim to obtain potentially outstanding pertinent treatment records and to afford the Veteran a contemporaneous VA examination.  As discussed below, the AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998). 

In January 2015, the Board expanded the appeal to include, as a component of the claim for a higher rating for PTSD, the matter of the Veteran's entitlement to a TDIU due to PTSD (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  The Board also expanded the appeal to include the matter of entitlement to a compensable rating for bilateral hearing loss.  The Board also remanded that matter, the issue of entitlement to a TDIU, and the claim for an extraschedular rating for PTSD, along with other claim for entitlement to service connection for Grover's disease, claimed as malignant melanoma, upper back, and basal cell carcinoma.  After accomplishing further action, the AOJ continued to deny the full benefit sought on appeal (as reflected in June 2017 SSOCs) and returned the matter to the Board for further appellate consideration. 




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's service-connected PTSD has not resulted in frequent hospitalizations and has not caused any impairment with employment over and above that which is already contemplated in the assigned schedular rating; in addition, the Veteran has not endorsed any symptoms that are unusual or different from those contemplated by the schedular rating criteria.  

3.  The Veteran's collective service-connected disabilities met the percentage requirements for a schedular TDIU, and the evidence is, at least, relatively evenly balanced on the question of whether, during the period in question, his collective service-connected disabilities prevented him from obtaining or retaining substantially gainful employment. 

4.  Audiometric and speech recognition scores on the February 23, 2016 VA examination showed level IV hearing in the right ear and Level VII hearing in the left ear; all other testing during the appeal period, including on the next, October 18, 2016 VA examination, showed hearing levels warranting a noncompensable rating.


CONCLUSIONS OF LAW

1.  Regarding service-connected PTSD, the criteria for referral for extraschedular consideration have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular TDIU due to PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.16 (2017). 

3.  The criteria for a 20 percent rating for bilateral hearing loss from February 23, 2016 to October 18, 2016, were met; the criteria for a compensable rating were not met for any other portion of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the claim for a TDIU, given the fully favorable disposition of this matter, the Board finds that all notification and development actions needed to fairly adjudicate this matter has been accomplished.

With respect to the claims for increased rating, it is noted that after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

For bilateral hearing loss, in an April 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2010 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2009 letter.  Hence, the April 2009 letter meets the VCAA's timing of notice requirements. 

The Board acknowledges that no letter was issued prior to the adverse determination on appeal, as the Board expanded the appeal to include the matter of the Veteran's entitlement to a compensable rating for bilateral hearing loss.  However, the claim for an increased rating for bilateral hearing loss was thereafter readjudicated in a June 2017 SSOC.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of VA and private treatment records and the reports of November 2009, February 2015, February 2016, October 2016, and May 2017 VA audiological examinations.  The Board finds that no additional AOJ action to further develop the record in connection with the claim decided herein, prior to appellate consideration, is warranted.

The Board also finds that that there has been substantial compliance with its most recent January 2017 remand directives relative to the claim decided herein.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Specifically, the Board directed that the AOJ obtain all outstanding VA treatment records, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, obtain any outstanding treatment records identified by the Veteran, and obtain an addendum medical opinion regarding the functional effects of the Veteran's hearing loss.  

All outstanding VA treatment records have been obtained and associated with the Veteran's claims file.  Also, in a December 2015 letter, the AOJ requested that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The Veteran has not otherwise identified any outstanding private treatment records or completed any authorization form to allow VA to obtain any such records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

Moreover, a VA audiological examination was conducted in May 2017.  A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.

The May 2017 examination report reflects that the functional impact of the Veteran's hearing loss, in his own words, was "hearing difficulty."  In a separate opinion in July 2016, a VA examiner provided an opinion in which he noted that the Veteran does have significant hearing loss to suggest that in more environments with significant background noise and where the Veteran would have to rely heavily on verbal communication, he may struggle to communicate effectively.  The examiner further noted that with reasonable accommodations, assistive devices, and proper hearing aids, the Veteran should be able to hear and understand directions and instructions.  Hence, the Board finds that the functional effects of the Veteran's hearing disability were considered. 

The May 2017 examination was otherwise adequate for rating purposes, as it included the results of pure tone audiometry and speech discrimination testing, in accordance with 38 C.F.R. § 4.85.  A separate July 2016 examiner also provided an opinion as to the severity of the Veteran's hearing loss.  

In sum, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matter herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Extraschedular Referral for Service-Connected PTSD

The Board has considered the Veteran's lay statements, in which he generally contends that his service-connected PTSD is more severe than currently rated and warrants referral for extraschedular consideration.  However, the Board finds that the Veteran's service-connected PTSD has not resulted in frequent hospitalizations and has not caused any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In addition, the Veteran has not endorsed any symptoms that are unusual or different from those contemplated by the schedular rating criteria.  See 38 C.F.R. §§ 3.321(a), 3.321(b)(1), 4.2; Thun v. Peake, 22 Vet. App. 111 (2008).  As such, referral for extraschedular consideration is not warranted.  

During the August 2011 VA examination, the Veteran reported that he has had homicidal thoughts without a specific intent since his service in Vietnam.  The Veteran's September 2011 notice of disagreement described that the Veteran had marital problems and that he and his current wife have been separated on several different occasions.  An October 2012 letter from the Veteran's social worker stated that the Veteran had engaged in therapy with his son for a few months in 2011.  The son reported that the Veteran demonstrated "abusive behavior."  The social worker stated that the Veteran's PTSD had a "significant impact and likely resulted in significant impairment in his ability to function as a parent and as a husband."  An October 2012 letter from the Veteran's psychologist noted that the Veteran's son had a traumatic death in May 2012.  The psychologist stated that since the death of the son, the Veteran had a renewal of intrusive thoughts and nightmares and that the Veteran's PTSD "is having a strong negative impact in social and occupational areas."  A June 2012 VA treatment record noted that the Veteran has experienced "passive" suicidal ideations with no intent or plan since his son's death and that the Veteran was not currently working secondary to bereavement.  The Veteran's January 2014 VA examiner diagnosed the Veteran with PTSD and personal history of psychological trauma and opined that it was not possible to distinguish the symptoms of each disorder.

For the following reasons, the Board finds that at no pertinent point has the Veteran's PTSD been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321 (b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

In this case, the Board's analysis above and in its January 2015 decision granting an initial 70 percent rating for PTSD reflects that the applicable rating criteria for PTSD reasonably describe the Veteran's disability levels and symptomatology throughout the course of the appeal.  The Board's analysis reflects that it has considered all psychiatric symptomology in determining the Veteran's functional impairment, not only the symptoms listed in the rating criteria, pursuant to Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As indicated by the Court in Mauerhan, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, and the Board has considered all of the Veteran's psychiatric symptoms in its analysis.  The Board further acknowledges that the Veteran's PTSD has impacted his ability to work but notes that such factor is contemplated in the rating criteria, which consider the effects of PTSD symptomatology on both occupational and social functioning. In short, the Veteran's disability picture for each time period under consideration is contemplated by the rating schedule, and the assigned schedular ratings are, therefore, adequate.  See Thun, 22 Vet. App. at 115. 

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R § 3.321 (b)(1) are not met, and referral of the Veteran's claim for an extraschedular rating for his PTSD is not required.

III. TDIU 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

In this case, the Veteran meets the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU, for the entire period under consideration.  In this regard, service connection is currently in effect for PTSD, rated as 70 percent throughout the period in question.  As the Veteran is thus eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a), the remaining question is whether the Veteran's PTSD rendered him unable to obtain or retain substantially gainful employment during the period in question. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

Considering the pertinent evidence in light of the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the entire period under consideration. 

Regarding employment history, the Veteran reported that he worked as a trial lawyer in criminal defense as a solo practitioner for over 40 years.  In May 2012, the Veteran lost his 22 year old son to suicide two days after his daughter suffered a debilitating stroke during childbirth.  In a July 2016 VA mental health examination, the Veteran described that these events led him to quit his solo practice.  In a May 2014 VA PTSD exam, the Veteran described that he quit working on the day that his son passed away and he has not practiced law since and does not frequent his law office, however, he does maintain contact with his office secretary, who manages the office bills. 

In a July 2016 VA mental health examination, the VA examiner provided an opinion concerning unemployability due to the Veteran's service connected disabilities.  In this regard, he stated that the Veteran had not been able to establish gainful employment since May 2012.  He noted that the Veteran's emotional and physical stress and limitations were exacerbated by his feelings of fear, hopelessness and apathy.  The examiner further noted that the Veteran's service connected disabilities presented the Veteran with moderate to severe limitations in order to perform his usual job as a trial lawyer as the Veteran has difficulty communicating, ambulating, and processing in an intelligent manner to accomplish his role as a trial lawyer.  The examiner opined that the Veteran's combined service connected disabilities are at least as likely as not render the Veteran unable to seek, secure, and maintain a substantially gainful employment or occupation.  

While the Board acknowledges that the ultimate question of whether the Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator (see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), this VA opinion has appropriately been considered-not as dispositive of the unemployability question, but as pertinent evidence, along with other evidence, in determining whether the Veteran was capable of performing the mental acts required for substantially gainful employment during the period in question.  The Board notes that it finds probative the opinion of the VA examiner, who conducted an in-depth interview of the Veteran's history and assertions, as well as claims file, and provided a detailed and thorough report suggesting that the functional effects of the Veteran's PTSD prevented him from obtaining or retaining substantially gainful employment.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Notably, there is no contrary opinion indicating that, in fact, the Veteran was capable of obtaining and retaining gainful employment during the period in question.  While the Veteran has a law degree and practiced law for many years, the evidence reflects that he would likely be unable to do so, or otherwise secure and follow substantially gainful employment in light of the functional effects of his PTSD. 

Given the totality of the lay and medical evidence discussed above, the Board finds that the evidence concerning whether the Veteran's combined service connected disabilities precluded him from obtaining or retaining substantially gainful employment is, at least, in relative equipoise.  Where, as here, after careful consideration of all procurable and assembled data, reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, given the collective evidence indicating that the Veteran's psychiatric and physical disabilities precluded substantially gainful employment, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met.  The Board notes that the Veteran does not appear to have returned the VA Form 21-8940.  Although not binding on the Board, VA's Adjudication Manual provides that if the issue of entitlement to a TDIU is raised and the Veteran fails to complete and return VA Form 21-8940, VA must make a decision on the issue based on the available evidence of record.  VA Adjudication Manual, M21-1, IV.ii.2.F.2.b.  The Board has done so in this case and concluded that the evidence reflects that the Veteran is unable to secure or follow substantially gainful employment due to his service connected PTSD and in light of his education and occupational experience. 

IV. Bilateral Hearing Loss 

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essential normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the result of a pure tone audiometry test.  38 C.F.R. § 4.85, DC 6100. 

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  See 38 C.F.R. § 4.85. 

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See id. 

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100, effective March 13, 2009.  The Veteran contends that his hearing is worse than the currently assigned rating reflects, and that alleges that he is entitled to a compensable rating for such disability.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for a compensable rating for bilateral hearing loss must be denied, other than one discrete period of the appeal as discussed below.

In November 2009, the Veteran was afforded a VA audiology examination.  The Veteran's speech discrimination score, using the Maryland CNC word list, was 100 percent in both ears.  Audiometric testing revealed the following pure tone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
30
45
33
LEFT
25
15
15
25
20

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation testing results s reveals Level I in both ears under Table VI. Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating.  38 C.F.R § 4.85, DC 6100.  As the pure tone thresholds do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application.

In a July 2014 statement, the Veteran stated that he had his hearing tested and the testing revealed that his bilateral hearing had deteriorated. 

In February 2015, the Veteran was afforded a VA audiology examination.  The Veteran's speech discrimination score, using the Maryland CNC word list, was 88 percent in the right ear and 80 percent in the left ear.  Audiometric testing revealed the following pure tone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
40
45
65
49
LEFT
45
60
65
80
63

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation testing results s reveals Level II in the right ear and level IV in the left ear under Table VI. Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating.  38 C.F.R § 4.85, DC 6100.  As the pure tone thresholds do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application.

In February 2016, the Veteran was afforded a VA audiology examination.  The Veteran's speech discrimination score, using the Maryland CNC word list, was 72 percent in the right ear and 58 percent in the left ear.  Audiometric testing revealed the following pure tone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
45
60
49
LEFT
35
60
65
60
55

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation testing results s reveals Level IV in the right ear and level VII in the left ear under Table VI. Application of these findings to Table VII corresponds to a 20 percent rating.  38 C.F.R § 4.85, DC 6100.  As the pure tone thresholds do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application.

In October 2016, the Veteran was afforded a VA audiology examination.  The Veteran's speech discrimination score, using the Maryland CNC word list, was 92 percent for both ears.  Audiometric testing revealed the following pure tone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
40
60
40
LEFT
35
55
70
75
59

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation testing results s reveals Level I in the right ear and level II in the left ear under Table VI. Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating.  38 C.F.R § 4.85, DC 6100.  As the pure tone thresholds do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application.

In May 2017, the Veteran was afforded a VA audiology examination.  The Veteran's speech discrimination score, using the Maryland CNC word list, was 84 percent for the right ear and 82 percent for the left ear.  Audiometric testing revealed the following pure tone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
30
35
60
40
LEFT
35
50
65
80
57.5

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation testing results s reveals Level IV in the left ear and level II in the right ear.  Application of these findings to Table VII corresponds to a noncompensable rating.  38 C.F.R § 4.85, DC 6100.  As the pure tone thresholds do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application. 

The above evidence reflects that there was a single audiometric test on which the Veteran's speech recognition scores resulted in a rating of 20 percent based on application of the Tables.  For that period of time, the Veteran is entitled to a rating of 20 percent.  The preponderance of the evidence is against a higher rating for this period or a compensable rating for any other period.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An extraschedular rating for service-connected PTSD is denied. 

A TDIU due to service connected PTSD is granted, subject to the legal authority governing payment of VA compensation.

A 20 percent rating for bilateral hearing loss from February 23, 2016 to October 18, 2016, is granted, subject to controlling regulations governing the payment of monetary awards.

A compensable rating for bilateral hearing loss is otherwise denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


